Clerks, J.
(dissenting.) Two circumstances are unexplained by the defendant, which, when unexplained, should be deemed badges of fraud. On the day of the delivery of the cotton, he sold it for much less than he promised to pay for it; and, at the time he ought to have paid the plaintiffs, he withdrew his deposit from his bank, and placed it in the hands of friends of his, who were also his creditors, and who, he says, to his surprise, refused to return it, and insisted on retaining it in part payment of their demand. He gives no satisfactory reason whatever for the withdrawal of the money from the bank. From the whole circumstances of the transaction, taken in connection with the conduct of Grreen, as *226testified to by O’Brien,. I believe that the purchase was fraudulently concerted, for the purpose of reimbursing Green & Brother at the expense of the plaintiffs. It was the robbing of Peter to pay Paul.
[New York General Term,
November 4, 1867.
The order should be affirmed, with costs.
Order reversed.
Leonard, Clerke and Sutherland, Justices.)